Jones, Judge,
concurring:
I concur in the result on the ground that, while the plaintiff is entitled to a statutory allowance equivalent to the fixed value of four rooms, the value of the one room actually assigned and used should be treated as a partial allotment or part payment of the statutory obligation. While divided living quarters may not be equivalent to complete undivided quarters, the awarding of the full allowance for four rooms without any deduction for the one room actually assigned and used would amount to more than the statutory allowance.